Citation Nr: 1718393	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Whether the Veteran filed an adequate and timely notice of disagreement (NOD) with a February 2010 rating decision that denied service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition. 



REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to July 2006.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision and a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

In a January 2015 decision, the Board dismissed the appeal as to the claims for higher initial evaluations for postoperative right and left knee strains (February 2010 rating decision) and denied the appeal as to the issue of the adequacy and timeliness of the NOD with the February 2010 rating decision (March 2013 decision).  The Veteran appealed the Board's decision on the issue of the adequacy and timeliness of the NOD to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 memorandum decision, the Court vacated that portion of the Board's decision and remanded the case to the Board.

This appeal was processed using a paper claims file, Virtual VA, and the Veterans Benefits Management System (VBMS).

The Board notes that it referred the issues of entitlement to increased evaluations for the right quadriceps tear and postoperative pilonidal cyst in the January 2015 decision,  In particular, it was noted that those issues were raised at the Board hearing because the record before the Board at that time did not contain an NOD with respect to the June 2013 rating decision granting service connection and assigning noncompensable evaluations for those disabilities.  See, e.g., July 2014 Bd. Hrg. Tr. at 4-6, 8; August 2014 representative written brief, p. 12.  The record now reflects that the Veteran submitted a timely NOD with the June 2013 rating decision, challenging the initial noncompensable evaluations and the effective dates assigned for both disabilities.  See June 2014 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  See also July 2016 and February 2017 deferrals.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

The Board also notes that the Veteran has indicated in a June 2015 written submission that he wants to raise additional claims, including requests to reopen previously denied service connection claims.  The Veteran and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  If the Veteran would like to pursue any additional claims, he should do so pursuant to these new requirements.  

In addition, the issues of whether there was clear and unmistakable error (CUE) in a February 2010 rating decision that denied service connection for a bilateral ear disorder, a bilateral shoulder disorder, a right quadriceps tear, and a postoperative pilonidal cyst have been raised by the record, but have not been adjudicated by the RO.  See, e.g., Bd. Hrg. Tr. at 4-5, 8, 17-18, 22; August 2014 and September 2014 written appellate briefs; January 2015 Board decision introduction.  Therefore, the Board does not have jurisdiction over these CUE issues, and they are referred to the RO for appropriate action.


FINDING OF FACT

The Veteran did not file an adequate and timely NOD within one year of the February 2010 rating decision for the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.


CONCLUSION OF LAW

The requirements are not met for an adequate and timely NOD within one year of the February 2010 rating decision for the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.23, 19.26, 19.28, 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 (2016) and 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board has determined in the decision below that the Veteran did not submit an adequate and timely NOD with regard to the portion of the February 2010 rating decision that denied service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 2004).  The Veteran was properly notified of the jurisdictional problem in the March 2013 letter and the May 2014 SOC, as well as during the July 2014 Board hearing.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  There has been no allegation of error in the notice provided to the Veteran.

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in July 2014.  The Veterans Law Judge clearly set forth the issue to be discussed.  The hearing focused on why the Veteran and his representative believed that the February 2011 NOD constituted an appeal of the claims for service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition, and they demonstrated actual knowledge of the evidence necessary to substantiate that claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

All appropriate due process concerns have been satisfied.  The Veteran and his representative have been provided ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103; Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  


Law and Analysis

In a February 2010 rating decision, the RO denied the claims for service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The RO also denied the claims for service connection for a right quadriceps tear and a postoperative pilonidal cyst and granted service connection for right and left knee strains (assigning 10 percent evaluations for each knee) in that same rating decision.  The RO provided the Veteran with notice of the rating decision in a February 9, 2010, letter.  There is no dispute as to these facts.

On February 4, 2011, the Veteran submitted an NOD.  This NOD was filed within one year of the February 2010 rating decision.  In this NOD, the Veteran stated, "I disagree with your [rating] decision dated February 9, 2010, and I intend to appeal.  In particular, I disagree with: . . . ."  The Veteran then listed the issues he disagreed with - specifically, the evaluations assigned for his right and left knee disabilities and the denials of the claims for service connection for a right quadriceps tear and a postoperative pilonidal cyst.  He did not list any other issues from the February 2010 rating decision with which he disagreed.  The Veteran concluded by asking for the RO to send him an SOC "so that I can determine how best to proceed with my appeal."  

In a later written statement accompanying a December 2011 substantive appeal, the Veteran's representative argued that the Veteran had also intended to appeal the denials of the claims for service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition in the February 2011 NOD.  The Veteran and his representative believed that the RO should have issued an SOC for these particular service connection issues.  

In a March 2013 letter, the RO determined that the Veteran had specifically disagreed with the issues of the initial evaluations assigned for his right and left knee disabilities and the denials of the claims for service connection for a right quadriceps tear and a postoperative pilonidal cyst in the February 2011 NOD to the February 2010 rating decision.  The RO also determined that the Veteran did not file a timely NOD for the denials of the claims for service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The RO noted that the February 2011 NOD had not specifically disagreed with these issues, such that it was not incumbent upon the RO to issue an SOC, and advised the Veteran that he could file a claim to reopen for those issues.  Thereafter, the Veteran perfected an appeal for the issue of the adequacy and timeliness of the February 2011 NOD.  The Board will now address this issue.

The Veteran has contended that the first sentence of his February 2011 NOD ("I disagree with your decision") was all-encompassing and covers disagreement with the entire February 2010 rating decision and that the second sentence of the NOD merely sets out particular parts of that rating decision that are most in question.  He has further contended that he still intended to appeal the other issues from the February 2010 rating decision that he did not list.  He has also maintained that subsequent documentation demonstrated his intent to appeal the other service connection issues.  See December 2011 substantive appeal; March 2014 NOD; June 2014 substantive appeal (current appeal); August 2014 and September 2014 written appellate briefs; July 2014 Bd. Hrg. Tr. at 22-32; June 2015 written statement.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal (VA Form 9 or equivalent) after an SOC is furnished to the claimant.  There must be a decision by the RO, the claimant must express timely disagreement with the decision (an NOD), VA must respond by explaining the basis of the decision to the claimant, and the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 U.S.C.A. § 7105 and 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015, later amended by 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 19.23, 20.201(b))); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The pre-amendment version of 38 C.F.R. § 20.201 as stated above is for application in this case, given the date that VA received the NOD.

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD, and all communications should be liberally construed.  Jarvis v. West, 12 Vet. App. 559, 561-62 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Court has made clear that the VA adjudication process "is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) (internal quotations omitted); see also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

The NOD must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the NOD or substantive appeal must be filed with the VA office that has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

A claimant or his or her representative must file an NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination.  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  If an NOD is not filed within the one year time period, the RO decision becomes final.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.

Whether an NOD has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished an SOC.  38 C.F.R. §§ 19.34, 20.101(c).  In addition, whether an NOD is adequate is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to the adequacy of an NOD, the claimant will be furnished an SOC.  38 C.F.R. §§ 19.28, 20.101(c).  The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).

If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108; see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (finding that the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction).  As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit), "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran and his representative did not file an adequate and timely NOD with the RO's February 2010 rating decision for the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The earliest date that an NOD was received by the RO from the Veteran for these particular issues was in December 2011, which was well beyond the one-year time limit for filing.  See 38 C.F.R. § 20.302(a). 

The central issue in this case is whether the February 2011 NOD was adequate in terms of appealing the portion of the February 2010 rating decision denying the claims for service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  The Board finds that the February 2011 NOD was not adequate for these particular issues.  That is, given that the RO provided notice in the February 2010 rating decision that adjudicative determinations were made on several issues at the same time, VA regulation provides that the specific determinations with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201.  

The Federal Circuit has made a distinction between a general or vague NOD, which appeals the entire rating decision because the NOD does not specifically limit the issues on appeal, and a specific NOD, which limits VA's attention to the specific matters mentioned.  See Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76, 82-83 (1998).  Although VA must liberally construe all filings by a claimant, the Court has held that it will not broaden the scope of clear and succinct issues pressed in the NOD.  See Jarvis, 12 Vet. App. at 562.  

In the present case, the Veteran specifically stated in the February 2011 NOD that, "[i]n particular, I disagree with: . . . ."  He then listed the issues he disagreed with - specifically, the evaluations assigned for his right and left knee disabilities and the denials of the claims for service connection for a right quadriceps tear and a postoperative pilonidal cyst.  Thus, the NOD was not general or vague, despite the Veteran and his representative's contentions otherwise.  Rather, he specifically identified several issues that he wished to appeal.

The Veteran and his representative did not list, identify, or otherwise reference the issues in question here - entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  An NOD must make it clear that he intended to appeal these issues.  See 38 C.F.R. § 20.201.  Here, the Veteran did not specify that he was appealing the bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition claims, even though he was specific as to his disagreement with other issues.  As such, this submission did not convey any intent to appeal the denial of those issues and to find otherwise would require the RO to read the minds of the Veteran and his representative.  The RO was therefore correct in not considering the issues that were not listed, as the terms used in that correspondence cannot be reasonably construed as an expression of disagreement with these other issues.

The Veteran's representative has argued that the Board should have accepted the February 2011 NOD as an adequate and timely expression of disagreement with all of the issues in the February 2010 rating decision based on the Court's decision in Evans v. Shinseki, 25 Vet. App. 7 (2011).  See, e.g., Court Appellate written brief, p. 16.  However, the Board finds that the Evans case is factually distinguishable from this case, as the Court in Evans addressed the question of whether the appellant had limited his appeal by the way in which he completed a substantive appeal form (VA Form 9) and not an NOD. A substantive appeal is governed by different regulations than an NOD and involves a specific form with check boxes, whereas the NOD did not under the law in effect at that time.  Moreover, the Court in Evans found that the content of the substantive appeal created ambiguity for which VA did not seek clarification.  Evans, 25 Vet. App. at 15-17.  However, as discussed below, the Board finds that there was no ambiguity created by the content of the submission.

The Court determined in the April 2016 memorandum decision that the January 2015 decision did not provide adequate reasons or bases for the determination that the RO did not need to seek clarification from the Veteran regarding which claims he intended to appeal in the February 2011 NOD.  The Court noted that the statements in the NOD were "seemingly contradictory."  However, as discussed above, the Board has found that the content of the February 2011 statement constituted a clear and specific NOD.  As required by 38 C.F.R. § 20.201, the Veteran identified the date of the decision that he was appealing and then specifically listed the issues with which he disagreed.  Such a statement was not ambiguous, but rather followed the regulatory requirement.  Indeed, the Veteran did not state that he disagreed with all of the issues in the rating decision in the first sentence and then only list some of the issues in the second sentence, which may have created some ambiguity.  Rather, he identified the decision that he was appealing and then listed the specific issues.  If the RO had to contact a veteran every time that he or she indicated the decision being appealed and listed the specific issues, the purpose of 38 C.F.R. § 20.201 would be futile in requiring such specificity.  Thus, because the RO was able to identify which denied claims the Veteran wanted to appeal based on the submission itself, clarification pursuant to 38 C.F.R. § 19.26 was not needed. See e.g. Jarvis v. West, 12 Vet. App. 559 (1999).

The Board also acknowledges the argument that later submissions demonstrated the Veteran's intent to appeal the denial of the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition, even though such correspondence was submitted beyond one year after the February 2010 rating decision.  See December 2011 substantive appeal; March 2014 NOD; June 2014 substantive appeal; August 2014 and September 2014 written appellate briefs; July 2014 Bd. Hrg. Tr. at 22-32; June 2015 written statement.  However, such an argument amounts to post hoc rationalization.  These later submissions do not demonstrate any intent to appeal these other issues at the time of the filing of the February 2011 NOD.  Even if such correspondence does show an intent to appeal, such an intent was demonstrated after the one-year appeal period.

The Board emphasizes that the Veteran was informed of his right to appeal the February 2010 rating decision in a VA Form 4107 ("Your Rights to Appeal Our Decision"), which was mailed to him with the February 9, 2010, notice letter accompanying the rating decision.  On the VA Form 4107 itself, there is a section titled "How do I start my appeal?"  This section advises that, to begin the appeal, the Veteran should write the RO a letter telling them he disagrees with the decision - an NOD.  This section then advises that "[i]f we denied more than one claim for a benefit (for example, if you claimed compensation for three disabilities and we denied two of them), please tell us in your letter which claims you are appealing."  This form was sent to the Veteran's most recent address of record at that time and was not returned as undeliverable, and there is no other indication of non-receipt.  Thus, the Veteran was clearly notified about how to correctly file an NOD, to include identifying the issues he intended to appeal.     

Based on the foregoing, the Board concludes that the Veteran did not file an adequate and timely NOD with the February 2010 rating decision with respect to the issues of entitlement to service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition.  Therefore, the appeal must be denied.






ORDER

As the Veteran did not file an adequate and timely NOD with a February 2010 rating decision that denied service connection for a bilateral ear condition, bilateral hearing loss, a heart murmur, and a bilateral shoulder condition, the appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


